                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA

JACK THOMPSON, Individually and for     Case No. 3:19-cv-00127
Others Similarly Situated,
                                        Jury Trial Demanded
       Plaintiffs,
v.                                      FLSA Collective Action

ALLIED STAFF AUGMENTATION
PARTNERS, INC.,

       Defendant.


_______________________________________________________________________________

              PLAINTIFF’S OBJECTION TO ORDER OF MAGISTRATE
          JUDGE DENYING IN PART PLAINTIFF’S MOTION TO COMPEL
_______________________________________________________________________________


 Andrew W. Dunlap                      Christopher Strianese
 Texas Bar No. 24068647                NC Bar No. 46918
 (Admitted Pro Hac Vice)               Tamara Huckert
 Richard M. Schreiber                  NC Bar No. 35348
 Texas Bar No. 24056278                STRIANESE HUCKERT, LLP
 (Admitted Pro Hac Vice)               3501 Monroe Rd.
 JOSEPHSON DUNLAP LAW FIRM             Charlotte, NC 28205
 11 Greenway Plaza, Suite 3050         Tel: 704-966-2101
 Houston, Texas 77046                  chris@strilaw.com
 Tel: (713) 325-1100                   tamara@strilaw.com
 Fax: (713) 325-3300
 adunlap@mybackwages.com
 rschreiber@mybackwages.com




     Case 3:19-cv-00127-FDW-DCK Document 52 Filed 12/09/19 Page 1 of 8
A.       BOTTOM LINE UP FRONT

         Thompson objects to Magistrate Keesler’s Order denying Thompson’s Motion to Compel.

Doc. 49.1 Much like Magistrate Keesler’s Order denying Thompson’s Motion for Protective Order

(Doc. 43), Magistrate Keesler’s Order (Doc. 49) treated this Court’s denial of conditional certification

as dispositive and ended the analysis there. In denying Thompson’s request for conditional

certification, however, this Court emphasized, “the denial of ‘conditional certification’ does not mean

this action cannot proceed as an FLSA collective action[,]” and additional Plaintiffs can still join the

case until the Joinder Deadline. Doc. 41, at 4 (emphasis in original). As a result, Thompson intends to

file a Motion for Notice and Joinder, in part supported by the evidence gathered through discovery.

         But Magistrate Keesler’s Order effectively supersedes this Court’s decision on Notice by

foreclosing Thompson’s ability to join additional plaintiffs, as the Thompson cannot join additional

plaintiffs without the contact information requested in Thompson’s Motion to Compel (“Thompson’s

Motion”). Because Magistrate Keesler’s Order did not apply the appropriate standard, and instead

treated the conditional certification-denial as dispositive, it is “contrary to law.” Accordingly, the Court

should review Thompson’s Motion (Doc. 42) de novo and grant the relief requested therein.




1
  Thompson maintains the arguments raised in his Reply to his Objection to Magistrate Keesler’s Denial of
Thompson’s Motion for Protective Order (Doc. 51-A) regarding the timing for filing an objection pursuant to FED. R.
CIV. P. 72(a), but, purely out of an abundance of caution, Thompson submits this Objection within the 10 days outlined
in this Court’s Initial Standing Order (“ISO”) § 3(d)(ii). Further, FED. R. CIV. P. 6(a)(1), which this Court incorporated
into its ISO, see id., at § 7(a) (“The time periods prescribed by Court Order … shall be computed as provided in Rule
6”), provides that “[w]hen the period is stated in days … (C) include the last day of the period, but if the last day is a
Saturday, … the period continues to run until the end of the next day that is not a Saturday, Sunday, or legal holiday.”
10 days following the entry of Magistrate Keesler’s Order falls on Saturday, December 7, 2019. Thus, per Rule 6,
Thompson timely submits this Objection on Monday, December 9, 2019.

                                                            1



       Case 3:19-cv-00127-FDW-DCK Document 52 Filed 12/09/19 Page 2 of 8
B.      ARGUMENT & AUTHORITIES

        1. Standard of Review.

        The assignment of non-dispositive discovery matters to a Magistrate Judge is governed by

FED. R. CIV. P. 72. Rule 72 stipulates that:

        When a pretrial matter not dispositive of a party's claim or defense is referred to a
        magistrate judge to hear and decide, the magistrate judge must promptly conduct the
        required proceedings and, when appropriate, issue a written order stating the decision.
        A party may serve and file objections to the order within 14 days after being served
        with a copy. A party may not assign as error a defect in the order not timely objected
        to. The district judge in the case must consider timely objections and modify or set
        aside any part of the order that is clearly erroneous or is contrary to law.2

FED. R. CIV. P. 72(a). Importantly, “’[c]learly erroneous’ and ‘contrary to law’ are not synonyms[.]

Travelers Property Casualty Co. of America v. Mountaineer Gas Co., 2018 WL 899078, at *2 (S.D. W.Va. Feb.

15, 2018) (citing HSBC Bank USA, N.A. v. Resh, 2017 WL 317820, at *6 (S.D. W.Va. Jan. 28, 2014)).

        In the Fourth Circuit, a magistrate judge’s finding is “clearly erroneous” where “although there

is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed.” Walton v. Johnson, 440 F.3d 160, 173-74 (4th Cir. 2006)

(quoting United States v. United States Gypsum, 333 U.S. 364, 395 (1948)); see also USA Trouser, S.A. de

C.V. v. Int’l Legwear Grp., Inc., 2012 WL 3745278, at *2 (W.D.N.C. Aug. 28, 2012); HSBC Bank, 2017

WL 317820, at *6.

        “The standard of review for ‘contrary to law,’ however, is different.” Daugherty v. Ocwen Loan

Servicing, LLC, 2018 WL 8200438, at *1 (S.D. W.Va. May 12, 2016). “If a magistrate judge’s order is

contrary to law then the judge must have failed to apply or misapplied statute, case law, or procedural

rules.” Miceli v. KBRG of Statesville, LLC, 2008 WL 2945451, at *1 (W.D.N.C. July 24, 2008) (citing



2An application to the District Court Judge under Rule 72 is necessary to maintain a party’s right to appeal the
order at issue.

                                                       2



       Case 3:19-cv-00127-FDW-DCK Document 52 Filed 12/09/19 Page 3 of 8
Catskill Dev. LLC v. Park Place Entm’t Corp., 206 F.R.D. 78, 86 (S.D.N.Y. 2002)). “[T]here is no practical

difference between review under Rule 72(a)'s contrary to law standard and [a] de novo

standard.” HSBC Bank, 2017 WL 317820, at *6 (citations omitted).

        Here, Thompson contends Magistrate Keesler’s denial of his Motion to Compel was contrary

to law because Magistrate Keesler applied an incorrect standard, centered around the Court’s denial

of conditional certification. In doing so, Magistrate Keesler’s Order effectively overrode this Court’s

determination that Thompson may join additional plaintiffs to this matter by foreclosing his ability to

do so. Further, while Magistrate Keesler notes this Court’s extension of the joinder deadline “does

not seem to suggest that [this Court] intended to allow extensive discovery into the putative class or

that [this Court] planned to reconsider conditional certification,”3 Doc. 49, at 7, the Order again misses

the mark. Thompson intends to file a Motion for Notice and Joinder consistent with the procedures

this Court has adopted. See, e.g., Geiger et al. v. H.H. Franchising Sys., Inc., No. 3:17-cv-738, Doc. 76

(W.D.N.C. Nov. 27, 2018) (Whitney, J.) (declining to conditionally certify a collective but allowing

notice to be sent for purposes of joinder). The Court’s denial of conditional certification of a collective

is irrelevant to the analysis of whether ASAP should be compelled to produce class data, including

contact information. Thus, Magistrate’s Keesler’s reliance on this single issue as determinative of

Thompson’s Motion to Compel is a misapplication of the law.

        2. Magistrate Keesler’s Order Was Contrary to Law Because It Treated Conditional
           Certification as Determinative, But This Court Utilizes a Different Procedure Than
           Conditional Certification.

        This Court has demonstrated in this case and other FLSA matters that it will not “conditionally

certify” a collective because “it is not required by the FLSA, the Supreme Court, or the Fourth


3
 Likewise, Magistrate Keesler’s Order contends this Court has foreclosed Thompson’s ability to see conditional
certification, but the Court did not deny Thompson’s Motion for Conditional Certification without prejudice. See
Doc. 41. Accordingly, Thompson can reurge the Motion.

                                                         3



       Case 3:19-cv-00127-FDW-DCK Document 52 Filed 12/09/19 Page 4 of 8
Circuit.” H.H. Franchising Sys., Inc., No. 3:17-cv-738, Doc. 76, at *3 (declining to conditionally certify

a collective); see also Doc. 41 (declining to conditional certify a collective). Indeed, this Court has

explained that it “does not believe the term ‘conditional certification’ embodies the discretionary case

management involvement permitted under 29 U.S.C. § 216(b).” Id. Rather, this Court uses a different

approach—joinder. See, e.g., id. (allowing notice to be sent to similarly-situated employees for purposes

of joinder). To satisfy his burden for joinder, a plaintiff must demonstrate a “common policy or

practice by the [defendant].” Id. at 3.

        Thompson intends to move for notice and joinder, as this Court has authorized previously, so

employees subjected to ASAP’s common straight time for overtime pay policy may join this action.

Thus, the information sought through Thompson’s Motion are not tethered to conditional

certification, or the Court’s denial of the same. Rather, it is relevant and necessary for purposes of

joinder. Id.

        Accordingly, Magistrate Keesler’s Order, which treated the conditional certification-denial as

determinative of whether ASAP must produce class data is contrary to law, as it directly conflicts both

with this Court’s Order (Doc. 41) that explicitly allows for additional employees to join this matter,

and this Court’s joinder process, see H.H. Franchising Sys., Inc., No. 3:17-cv-738, Doc. 76, at *3.

        Likewise, as outlined in Thompson’s Reply in Support of the Motion to Compel, conditional

certification is not required for discovery of class data, including class contact information. See Doc.

48, at 4 (collecting cases). This information is relevant to the collective (and the individual plaintiffs’)

claims regardless of whether the Court actually certifies a collective. See id. at 7-8 (outlining how class

data is the most efficient way for Thompson to test the merits of ASAP’s exemption affirmative

defense).




                                                     4



       Case 3:19-cv-00127-FDW-DCK Document 52 Filed 12/09/19 Page 5 of 8
        Thus, Magistrate Keesler’s Order, by treating the grant or denial conditional certification as

the only factor in this determination, is contrary to law, and this Court must review Thompson’s

Motion de novo.

        3. The Order Was Contrary to Law Because It Misapplied the Case Law that
           Demonstrated Production of Class Data is Routine in FLSA Cases, Regardless of
           the Status of Certification.

        Courts have universally ordered employers to produce class data, including contact

information for putative plaintiffs that have not yet joined (or even received notice of) an action, in

FLSA lawsuits. See, e.g., Lorenzo v. Prime Communications, L.P., No. 5:12-cv-69, 2013 WL 12350095, at

*2 (E.D.N.C. Oct. 29, 2013) (compelling the contact information for the class despite an FLSA class

not being conditionally certified); Hall v. Dominion Energy, Inc., No. 3:18-cv-00321-JAG, Doc. 65 (E.D.

Va. Dec. 20, 2018) (denying the employer’s motion for protective order and ordering pre-conditional

certification discovery concerning all employees paid straight time for overtime, regardless of the

subsidiary or managed service provider, in a straight time for overtime case); see also Doc. 42, at 6 n.1

(collecting cases). These cases demonstrate that conditional certification is not a necessary or

determinative factor when analyzing whether the Court should compel an employer to produce class

data. Thus, Magistrate Keesler’s reliance on this single issue—the Court’s denial of conditional

certification—in his denial of Thompson’s Motion was a misapplication of ample precedent that says

otherwise. Magistrate Keesler’s Order is contrary to law, and this Court must review Thompson’s

Motion de novo.

        4. Thompson Did Not Raise A New Issue in His Reply in Support of His Motion to
           Compel, As Magistrate Keesler’s Order Contends.

        Magistrate Keesler’s Order takes issue with Thompson noting, in his Reply (Doc. 48) that

Thompson requested the data he seeks via multiple discovery requests, including one (Interrogatory



                                                   5



      Case 3:19-cv-00127-FDW-DCK Document 52 Filed 12/09/19 Page 6 of 8
No. 3) that was not the subject of Thompson’s Motion. See Doc. 49, at 6. This inclusion, however,

was not Thompson raising a new argument. Rather, it was in response to ASAP’s incorrect statement

in its Response that Thompson never requested the information that was the subject of Thompson’s

Motion. See Doc. 46, at 2-3 (“Plaintiff’s Motion to Compel seeks information that he never previously

requested in discovery.”). Indeed, Thompson pointed to Interrogatory No. 3 (along with Requests for

Production Nos. 1, 3, 6, 7, and 17) to demonstrate ASAP’s misrepresentation to the Court.

C.     CONCLUSION

       For these reasons, Magistrate Keesler’s Order was contrary to law. Magistrate Keesler applied

the incorrect standard by treating the Court’s denial of conditional certification as determinative of

the issue when it is irrelevant, and by misapplying the case law that demonstrated the same.

Accordingly, this Court should review Thompson’s Motion to Compel de novo and grant the relief

requested therein.

Dated: December 9, 2019                        Respectfully submitted,

                                               JOSEPHSON DUNLAP, LLP

                                               By: /s/ Richard M. Schreiber______
                                                   Andrew W. Dunlap
                                                   State Bar No. 24078444
                                                   (admitted pro hac vice)
                                                   Richard M. Schreiber
                                                   State Bar No. 24056278
                                                   (admitted pro hac vice)
                                                   JOSEPHSON DUNLAP LLP
                                                   11 Greenway Plaza, Suite 3050
                                                   Houston, Texas 77046
                                                   713-352-1100 – Telephone
                                                   713-352-3300 – Facsimile
                                                   rschreiber@mybackwages.com
                                                   adunlap@mybackwages.com

                                                   AND



                                                  6



      Case 3:19-cv-00127-FDW-DCK Document 52 Filed 12/09/19 Page 7 of 8
                                                  Christopher Strianese, NC Bar No. 46918
                                                  Tamara Huckert, NC Bar No. 35348
                                                  3501 Monroe Rd.
                                                  Charlotte, NC 28205
                                                  Tel: 704-966-2101
                                                  chris@strilaw.com
                                                  tamara@strilaw.com

                                                  ATTORNEYS IN CHARGE FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

        On December 9, 2019, I served this document on all parties and/or their counsel of record
via the Court’s ECF System in accordance with the Federal Rules of Civil Procedure.

                                              /s/ Richard M. Schreiber
                                              RICHARD M. SCHREIBER


                             CERTIFICATE OF WORD COUNT

       I hereby certify that the foregoing brief complies with the Court’s word limitation.


                                              /s/ Richard M. Schreiber
                                              RICHARD M. SCHREIBER




                                                 7



      Case 3:19-cv-00127-FDW-DCK Document 52 Filed 12/09/19 Page 8 of 8
